 FIREALERT COMPANY129Fire Alert Company and International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Local Union 452.Case 27-CA-3606March 19, 1976SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn December 13, 1973, the National Labor Rela-tions Board issued a Decision and Order I in theabove-entitled case, finding and concluding that Re-spondent had violated Section 8(a)(3) and (1) of theNational LaborRelationsAct, as amended, by fail-ing and refusing to reinstate economic strikers Bar-bara Woolfolk and Paula M. Taylor when work forwhich they were qualified became available and afterthey had unconditionally requested reinstatement.Thereafter,Respondent offered reinstatement toboth employees, but disputed the amount of backpaycomputed by the General Counsel.On December 31, 1974, the Regional Director forthe National Labor Relations Board for Region 27issued and duly served on the Respondent a backpayspecification and notice of hearing alleging theamounts ofbackpay due the twodiscriminatees un-der theBoard'sOrder.On January 16, 1975, Respondent filed directlywith the Board in Washington, D.C., a Motion forSummary Judgment and/or Partial Judgment on thePleadings, submitting that, as the Board found thatthe Respondent violated the Act by not offering jobreinstatement to the discriminatees before hiringstrangers off the street, the backpay hearing shouldbe limited to backpay questions only from the dateswhen the first two strangers were hired, presumablyon and after March 30, 1973, rather than on datesprior thereto as alleged in the backpay specification.On January 27, 1975,counselforGeneral Counselfiled a response to Respondent'smotions arguingthat the two discriminatees were entitled to backpaybeginning in mid-March 1972 when the Respondentbegan to offer reinstatement to other exstrikers andwhen Respondent first refused to consider Woolfolkand Taylor for reinstatement along with other ex-strikers.On March 13, 1975, the Board denied theRespondent's Motion for Summary Judgment and/or Partial Judgment on the Pleadings.On April 8 and 9, 1975, a hearing was held beforeAdministrative Law Judge William J. Pannier III for'207 NLRB 885.the purpose of determining the amounts of backpaydue the claimants.On June 24, 1975, the Administrative Law Judgeissuedhis Supplemental Decision, which is attachedhereto, in which he found that Respondent does notowe any backpay to Paula M. Taylor, and that Re-spondent owes Barbara Woolfolk $5,167.58 plus in-terest.Thereafter, General Counsel filed exceptionsto the Administrative Law Judge's Supplemental De-cision and a supporting brief, and Respondent filedits reply to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the Ad-ministrative Law Judge's Supplemental Decision inlightoftheexceptionsandbrief,and theRespondent's reply to the General Counsel's excep-tions, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.We agree with the conclusion of the Administra-tive Law Judge that the Respondent failed to satisfyitsburden of showing that discriminatee Woolfolkdid not make reasonable efforts to find substituteemployment during the backpay period and that shewas therefore entitled to be made whole for the entireperiod since the date the discriminationagainst hercommenced. However, we find that the Administra-tiveLaw Judge erred by finding that the backpayperiod for discriminatees Taylor and Woolfolk didnot commence until March 30, 1973.With respect to the latter finding, the Administra-tive Law Judge reasoned that nothing in the Board'sunderlying Decision and Order could be used to es-tablish discrimination by Respondent prior to March30, 1973? He further interpreted the Board's subse-quent order denying Respondent's motion for sum-2 Later in his Decision the Administrative Law Judge actually interpretsthe Board's underlying decision as supportive of a finding that Respondentdid not discriminate against Taylor and Woolfolk prior to March30, 1973.He reasoned that the Board's decision reversing the previous AdministrativeLaw Judge's finding of no discrimination in the underlying proceeding didnot disturb other findingsmade by theAdministrative Law Judge,including(1) that Respondent's criteria for determining reinstatement based on anemployee's ability to transfer back to his original job was not improper, and(2) that the record didnot supporta finding of subjective discriminatoryintent by Respondent in its failure to reinstateTaylorand Woolfolk. Webelieve the Administrative Law Judge clearly erred.Contraryto the Administrative Law Judge's reasoning,the Board's fail-ure specifically to reverse certain findings in the underlying proceeding doesnot mean that it affirmed them.The Boardspecificallynoted at the outsetof its Decisionand Orderthat it was affirming those findings"only to theextent consistent herewith."With respect to (1) above,the Board itself not-ed in its order denying Respondent'smotion for summary judgment in thebackpay proceedingthatithad not decided that issue in its underlyingdecision.With respectto (2), the Board specifically found in its Decisionand Order that Respondent discriminated against Taylor and Woolfolk,reversing the Administrative Law Judge's contraryfinding.223 NLRB No. 28 130DECISIONSOF NATIONAL LABOR RELATIONS BOARDmary judgment in the backpay proceeding as, in ef-fect,an invitation for General Counsel to presentfurther evidence as to when the discrimination actu-ally occurred. Finding that General Counsel failed topresent any new evidence as to discrimination duringthis backpay hearing, the Administrative Law Judgeconcluded that General Counsel failed to satisfy hisburden.We disagree.The issue in this case turns on the respective bur-dens of proof in the backpay proceeding. Thus, it isclear that the Board did not make any specific find-ing in its underlying decision with respect to whenthe discrimination commenced.For, asthe Boardstated in its order denying Respondent's motion forsummary judgment in the backpay proceeding,which raised this very issue:The Board's reliance upon the hiring of strang-ers to support a finding of discrimination by theRespondent and its utilizationof the March 30,1973, date in the reinstatement provision wasnot intended to establish or to foreclose estab-lishing an earlier date when the discrimination,in fact, occurred and when backpay should be-gin to accrue.Inshort,theBoardwasmerely saying thatRespondent'sasserted defense that it had an eco-nomic justification for not reinstatingTaylor andWoolfolk at any time prior to March 30, 1973, wasnot specifically dealt within itsunderlying decisionand was one which was appropriately left to the com-pliance stage for determination.However,contraryto the Administrative Law Judge's interpretation,that is not the same as inviting General Counsel toestablish additionalproofof discrimination.At the backpay hearing, the General Counsel ad-duced some of the same evidence that he had previ-ously submitted during the unfair labor practiceproceedingwithrespecttorelativeseniority,qualifications,and experienceof Taylor and Wool-folkvis-a-visthe other economic strikers.This wasenough to establisha prima faciecase that,had Tay-lor and Woolfolk been considered by Respondent onthe same terms as other economicstrikers, theywould have been reinstated at the dates alleged in thespecification which were predicated on their relativeseniority among the economic strikers. It is, ofcourse,well established that seniority is a proper ba-sis for determining reinstatement rightsfor backpaypurposes, absent a showing that Respondent usedsomeother economically justified basis .3 It is equallywell settled that in backpay proceedings the burdenis on the Respondent to establish any economic de-fensesitmay have to the backpay formula used bythe General Counsel in the specification.4By failingto adduce any evidence on the issue at the backpayhearing inthis case, we find that Respondent failedto satisfy its burden.'For the abovereasons,we compute the backpayforWoolfolk from March 15, 1972, and for Taylorfrom April 17, 1972, which are the dates the GeneralCounsel alleged in the backpay specification, as thedates that these employees by their seniority andqualification for available jobs would have otherwisebeen considered by Respondent for those positionsbut for Respondent's discriminatory refusal to con-sider them.We shall therefore order Respondent tomake these employees whole for the amounts setforth in the backpay specification.We find that Barbara Woolfolk is due backpay inthe amount of $11,336.67, and Paula M. Taylor isdue backpay in the amount of $1,816.63. Such back-pay shall include interest at the rate of 6 percent ayear computed in the manner set forth inIsis Plumb-ing & Heating Co.,138 NLRB 716 (1962), until thedate of payment.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Fire Alert Company, Denver, Colorado, its officers,agents, successors,and assigns, shall pay to the em-ployees involved in this proceeding as net backpaythe amounts set forth above, together with interest atthe rate of 6 percent per annum until the indebted-ness has been discharged 67 See,e.g.,Jack C. Robinson,d/b/a RobinsonFreight Lines,129 NLRB1040, 1042(1960).Mastro Plastics Corporation and French-American ReedsManufacturingCo., Inc.,136 NLRB1342, 1346 (1962), enfd.354 F.2d 170 (C.A. 2, 1965),cert.denied 384U.S. 972 (1966).3In reaching his contrary conclusion, the Administrative Law Judge re-lied on testimony adduced at the underlying unfair labor practice proceed-ing that Respondent selected employees for reinstatement based on theirability to return to their original jobs. However, this evidence was not prop-erly before the Administrative Law Judge;Respondent did not raise this asa defense at the backpay hearing; and General Counsel was not put onnotice that it would have to rebut evidence relevant to that defense and hadno opportunity to examine or cross-examine witnesses at the point wheresuch evidence becomes relevant-i.e., the backpay hearing to determinewhen each individual would have returned to work absent the discrimina-tion against her.b Local 138,International Unionof OperatingEngineers,AFL-CIO (Nas-sau and SuffolkContractors Association),151NLRB972, 974(1965).SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge: Thismatter was heard by me at Denver, Colorado, on April 8 FIREALERT COMPANYand 9, 1975, based on a Backpay Specification and Noticeof Hearing issued on December31, 1974, by theRegionalDirector for Region 27 of the National Labor RelationsBoard. On December 13, 1973, the National Labor Rela-tions Board,herein called the Board,issued a Decision andOrder I finding and concluding that Respondent had vio-lated Section 8(a)(3) and (1) of the National Labor Rela-tions Act, as amended, 29 U.S.C. Sec. 151,et seq.,hereincalled the Act, by failing and refusing to reinstate econom-ic strikers BarbaraWoolfolk and Paula M. Taylor whenwork for which they were qualified became available andafter they had unconditionally requestedreinstatement.Thereafter, Respondent offered reinstatement to both em-ployees, but disputed the amount of the backpay computedby the General Counsel. Accordingly, the backpay spec-ification underlying this proceeding was issued.All parties have been afforded full opportunity to ap-pear,to introduce evidence,to examine and cross-examinewitnesses,and to file briefs.Based on the entire record,upon the brief submitted on behalf of Respondent andupon my observation of the demeanor of the witnesses, Imake the following findings of fact and conclusions of law.1. ISSUESA.When should the period for computing the backpaycommence?B. Should any backpay owing be reduced because ofunavailability for employment or because of failure to ex-ercise diligence in seekingsimilar and substantially equiva-lent employment?11.WHEN SHOULD THE PERIODFOR COMPUTING BACKPAYCOMMENCE?A. FactsIn itsDecision and Order, the Board directed Fire AlertCompany, herein called Respondent, to offer Woolfolkand Taylorreinstatement,"dismissinganyone hired on orafterMarch 30, 1973, if necessary, to make room forthem." Additionally, Respondent was ordered "to makeWoolfolk and Taylor whole for any loss of earnings theysuffered. . . ." However, unlike thereinstatementremedy,no date was provided for commencement of the backpayremedy and, based on that omission, the General Counselasserts that the backpay period for Woolfolk should com-mence on March 15, 1972, and that of Taylor should com-mence on April 17, 1972. Respondent contends that thebackpay periods for both employees should commence noearlierthan March 30, 1973, the date on which the fivenonstrikers were hired.On January 14, 1972, the economic strike commenced byRespondent's employees in October of the previous yearended with unconditional offers to return to work beingmade on behalf of employees, including Taylor and Wool-folk.Respondent commenced reinstating strikers in March1972, ultimatelyreinstatingall but Taylor and Woolfolk.'207 NLRB 885.131Thus, on January 8, 1973, a complaint issuedalleging,interalia,that Respondent had violated the Act by failing andrefusing to reinstate Taylor and Woolfolk since January14, 1972. The Administrative Law Judge who heard thematter found that the work which Woolfolk and Taylorhad performed prior to the strike had been contracted outduring the course of the strike with the result that the jobsof these two employees "in a sense were eliminated"; thatRespondent had not left jobs unfilled or filled by tempo-rary replacements to avoid reinstating any of the allegeddiscriminatees; that, due to the presence of permanent re-placements, not all strikers were recalled to their formerjobs and, as testified by Manufacturing Manager Desour-dy, strikers were recalled to substantially equivalent posi-tions in the manner that they were "because it assured aqualified fill-in for the old job at such time as the replace-ment might leave"; and, that the issue posed by the hiringof five nonstrikers shortly before the hearing had com-menced had not been sufficiently litigated to permit find-ing a violation.Based on these findings, the Administrative Law Judgeconcluded that "the general right to reinstatement does notobtain where the employer has no work for the ex-striker todo"; that "Respondent simply did not have enough workfor both permanent replacements and all of those seekingreinstatement during the time of the alleged discrimina-tion"; that there was "nothing improper in Respondent'sgiving them [Woolfolk and Taylor] a reduced recall priori-ty,vis-a-visother strikers, because it no longer makes theitems they previously worked on"; and, that the evidencedid not support "a finding of subjective discriminatory in-tent" by Respondent against these two employees. Accord-ingly, he recommended that the complaint be dismissed,adding in a footnote:Respondent's counsel argues in his brief that Taylorand Woolfolk had no right to reinstatement becausetheir jobs were eliminated. Although I have indicatedmy likely disagreement with that view, I do not thinkitnecessary to the disposition of this case finally toresolve that issue.The evidence, as opposed tocounsel's argument, does not indicate that Respon-dent recalled other strikers ahead of Taylor and Wool-folk because they no longer had recall rights, but rath-er for the valid-seeming reason testified to byManufacturing Manager Desourdy. . . . Were the is-sue being litigated of Respondent's hire of nonstrikersahead of Taylor and Woolfolk-not to be confusedwith that of the legitimacy of its criteria for recallingsome strikers ahead of others-the job-eliminationquestion perhaps would require explicit resolution.[Footnotes -omitted.]The Board issued its Decision and Order affirming theAdministrative Law Judge's "rulings, findings, and conclu-sions," but "only to the extent consistent herewith." Afterreviewing the strike history and the experience of the twoalleged discriminatees, the Board stated:The Respondent contends that it has not reinstatedTaylor and Woolfolk because their prestrike jobs, un-like those of the employees reinstated, were eliminated 132DECISIONSOF NATIONALLABOR RELATIONS BOARD.... The Administrative Law Judge foundthat bothTaylorand Woolfolk could have competently per-formed many of the jobs to which other employeeswere reinstated.There is evidence in the record that the Respondenthired five nonstrikers withindays ofthe trial of thiscase.General Counsel contends thatTaylor andWoolfolk should have been reinstated ahead of thesefive employees.The Administrative Law Judge foundthat this issue was not sufficiently litigated to supporta finding of a violation.We disagree.To supportits disagreement,the Board then recites a por-tion of Desourdy's testimony concerning the qualificationssought of applicants for the five positions,concludes thatTaylorand Woolfolk possessed those qualifications andthen, after renewing its conclusion that the matter was suf-ficiently litigated,states,"The discrimination against Tay-lor and Woolfolk is proven by this conduct for Respondentbypassed its own qualified employees who remained un-reinstated in favor of new hires off the street.Likewise, thehiringofnew employees is further evidence ofRespondent's refusal to even considerWoolfolk and Tay-lor for reinstatement."Then the Board meets the issue which the Administra-tive Law Judge had found unnecessary to resolve in theabove-quoted footnote by first setting forth precedent sup-porting the conclusion that economic strikers who have ap-plied for reinstatement are entitled to be reinstated in sub-stantially equivalent positions,notwithstanding the factthat their former positions have been eliminated, and bythen making the following statements:Thus,it is obvious that the Respondent's reinstate-ment obligation here is not limited to the strikers' oldpositions,but rather includes reinstatement to sub-stantially equivalent positions which the strikers arequalified to fill.The Respondent's argument that theparticular jobs of Woolfolkand Taylorwere terminat-ed, and that it thus had a legitimate business reasonfor not reinstating these employees,will not withstandscrutiny.The Respondent did not reinstate the strikingemployees to their particular former positions but re-instated them to whatever job happened to be avail-able at thetime. TheRespondent stated that it re-called employees based upon its need.A senioremployee,Woolfolk,testified that the only jobs shedid not do while working in the Respondent's plantwere bum box and etching.She had worked both as aleadgirl and as a supervisor and had taught other em-ployees various jobs in the Respondent's plant. Shewas well qualifiedfor virtuallyany job which the Em-ployermight have had available.Whileitmight betrue that a less senior employee mightbe equally qua-lified for a particularjob, Woolfolkis plainly qualifiedfor almostany jobin which the Respondent had anopening.It is true that employeeTaylordid not have theseniority and experience of Woolfolk,but she hadworked for the Respondent for a periodof about 2years.Taylor had a rightto be considered for rein-statement to a position substantially equivalent to theposition which shepreviouslyheld in theplant. Thefailure of the Respondent so to consider her alongwith the otheremployees,and especially its failure toconsider her in preference to new employees with noexperience in the plant,as shown bythe recent hiringof new employeesother thanstrikers,is contrary tothe principleestablished inGreat Dane,LaidlawandBrooks,supra.Accordingly,we conclude that the Re-spondent violated Section 8(a)(3) and(1) of the Act byrefusing to offer toWoolfolk and Taylor reinstate-ment to positions substantially equivalent to thosewhich they held prior to thestrike.In the belief that this language demonstrated the Board'sfinding that the discriminationhad occurredsince Respon-dent initially commenced recalling strikers, the specifica-tion issued alleging the above-recited dates as theappropri-ate ones for commencingthe backpay periods of Taylorand Woolfolk. In footnotes,the specification states thatWoolfolk should havebeen recalled on March15, 1972,rather thanTeresaDePriest,based on experience and se-niority andthatTaylor shouldhave been recalled, basedon her experienceand seniority, on April 17, 1972, ratherthanMargaretCarbone.Respondent immediately chal-lenged the use of these datesprior toMarch30, 1973, byfiling aMotion forSummaryJudgment and/or PartialJudgment on the Pleadings with the Board and, in re-sponse,counsel for the General Counsel filed a responseseeking to have the BoarddenyRespondent'smotion andaffirmatively find thatWoolfolk and Taylor wereentitledto backpaybeginning in mid-March 1972 when "Respon-dent first refused to considerWoolfolk and Taylor for rein-statement along with the other ex-strikers to positions sub-stantially equivalent to those whichthey had held prior tothe strike."Although,in itsOrderDenying Motion forSummaryJudgment and/or Partial Summary Judgment onthe Pleadings of March13, 1975,the Board did agree to theGeneralCounsel'smotion todenyRespondent'smotion, itdid not grant the affirmative motion ofthe General Coun-sel, stating instead:The Board having dulyconsidered the matter, is ofthe opinionthat theRespondent'sMotion should bedenied becausethe Order requiredthe Respondent tomake the discriminateeswhole for anyloss of earningsresultingfrom the Respondent'sdiscriminationagainst them wheneveritoccurred. The Board's reli-ance uponthe hiringof strangersto supporta findingof discriminationby theRespondent and its utiliza-tion of theMarch 30, 1973, date inthe reinstatementprovision was not intended to establish or to forecloseestablishing an earlier date when the discrimination, infact, occurredand when backpay should begin to ac-crue.However,no new evidence was presented at the hearing inthe instant matter that would establish that discriminationhad occurredon an earlier date.B. AnalysisThe General Counsel contends that the Board'sDecisionand Order of December13, 1973,establishes that the dis- FIRE ALERT COMPANYcrimination occurred in mid-March 1972 and that thebackpay should commence running as of that time. I donot agree that the Board so held. First, and most apparent,this contention was advanced to the Board by means of anaffirmative motion to establish that the backpay periodsshould commence in March 1972 made as part of the re-sponse to Respondent's Motion for Summary Judgmentand/or Judgment on the Pleadings. The Board, however,did not grant this motion by the General Counsel, althoughitclearly took it into consideration as illustrated by theabove-quoted section of its Order of March 13, 1975. In-stead, the Board, in effect, invited the General Counsel topresent further evidence on the question of "when the dis-crimination, in fact occurred and when backpay shouldbegin to accrue." Clearly, had the Board felt that its Deci-sion and Order resolved the matter by establishing that thediscrimination had occurred earlier than March 30, 1973, itwould simply have said so and granted the GeneralCounsel's affirmative motion. That it did not take the lattercourse indicates that it was not satisfied that its Decisionand Order did establish that the discrimination had oc-curred on an earlier date. The reason for the Board's lackof satisfaction is shown by an analysis of the Decision andOrder-which forms my second and third reasons for con-cluding that the Board did not hold that there had been aviolation prior to March 30, 1973.Close inspection of the Decision and Order reversing theAdministrative Law Judge discloses that the Board, in ef-fect, devoted its attention to but two points-the questionof whether the hiring of five nonstrikers rather than TaylororWoolfolk had been litigated and the question of theright of the two discriminatees to reinstatement in view ofthe elimination of their jobs. With regard to the former, theAdministrative Law Judge had found that the issue of hir-ing nonstrikers on March 30, 1973, had not been sufficient-ly litigated and the initial portions of the Board's Decisionare addressed to that point by reviewing the history of thestrike, the work experience of the two discriminatees, andthe testimony of Desourdy concerning the qualificationssought when the nonstrikers were hired. Based on thesefindings, the Board concluded both that the issue had beenlitigated and that Taylor and Woolfolk possessed the quali-fications to perform these jobs. Thus, "The discriminationagainstTaylor and Woolfolk is proven by this conduct forRespondent bypassed its own qualified employees who re-mained unreinstated in favor of new hires off the street."An overview of the Decision to this point clearly supportsonly a conclusion that discrimination had occurred onMarch 30, 1973-not at any earlier date.This, however, did not end the matter for Respondenthad contended, both before the Administrative Law Judgeand the Board, that it had no obligation to either womaninasmuch as their jobs were no longer in existence. Asshown by the above-quoted footnote, the AdministrativeLaw Judge had not resolved this issue, but it was necessaryfor the Board to do so,since absent the existence of anobligation to reinstate the discriminatees, notwithstandingthe eliminationof their jobs, there could have been no vio-lation at all. That the obligation did, in fact, exist was ex-plained by the Board when it first reviewed precedent con-cerning economic strikers applying for reinstatement when133their former positions were not available and when it thenaddressed the contention that the elimination of the jobs ofthe two discriminatees provided "a legitimate business rea-son for not reinstating these employees." In the latter re-gard, the Board pointed out that other strikers had beenreinstated to positions other than those which they hadoccupied prior to the strike and that both Taylor andWoolfolk, particularly the latter, possessed experience ofsufficient breadth to qualify them for positions other thanthe ones which they had occupied prior to the strike. Inmaking these observations, however, the Board was notholding, as the General Counsel contends, that Taylor andWoolfolk were entitled to positions to which other strikershad been reinstated-it was merely meeting the argumentthat the elimination of their jobs afforded "a legitimatebusiness reason for not reinstating these employees" byshowing that the reinstatement of other strikers to positionsnot occupied by them prior to the strike disclosed that rein-statement to other positions did not affect Respondent'soperations adversely and by showing that Taylor andWoolfolk were qualified to occupy positions other thanthose which they had occupied immediately prior to thestrike.What the General Counsel has done is to transposethis reasoning-directed exclusively to a defense-to theearlier portion of the Decision and Order dealing with theexistence of a violation. In so doing, the General Counselthen argues that the violation is broader in scope thanfound by the Board. Quite clearly, this may not be done.The third factor showing that theDecisionand Orderdoes not establish a finding of a violation prior to March30, 1973, is comparison of the Administrative Law Judge'sDecision with that of the Board. Most of the former wasaffirmed by the latter. Thus, the Board did not disturb theAdministrative Law Judge's conclusions that there is noright to reinstatement where there is no work for an ex-striker to perform, that Respondent did not have enoughwork for both its permanent replacements and those seek-ing reinstatement, that there was no impropriety inRespondent's criterion for reinstating employees on the ba-sis of their ability to transfer back to their former positionsshould their replacement depart (which, of course, wouldnot be possible with Taylor and Woolfolk, whose formerpositions no longer existed), and, most significantly, thatthe evidence did not support "a finding of subjective dis-criminatory intent" against the two discriminatees on thepart of Respondent. Certainly, the Board would not havebeen reluctant to take issue with these conclusions if itdisagreed with them. That is clearly shown by its disposi-tion of the issue of whether the hiring of the nonstrikershad been litigated. Thus, it can only be assumed that, asstated in the beginning of its Decision and Order, theBoard affirmed these conclusions. Thus, to argue, as theGeneral Counsel appears to do, that Taylor and Woolfolkwere entitled to reinstatement in lieu of Carbone and De-Priest, respectively, is to argue at odds with conclusionsaffirmed by the Board. There is no authority to support aproposition that senioritymustgovern in selecting formerstrikers for reinstatement to substantially equivalent posi-tions. Respondent's criterion for selection was the ability ofthe strikers to return to their former positions should theirreplacements leave-a criterion obviously precluding 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDWoolfolk and Taylor from consideration without regard toRespondent's mistaken position that it had no further obli-gation to them at all. Finally,notwithstanding the some-what vague comment to Woolfolk 5 months before Re-spondent began reinstating strikers,there was no evidenceof "subjective discriminatory intent."With the matter inthis posture, it can hardly be maintained with any degreeof persuasionthat Taylor and Woolfolkwerethe victims ofdiscriminationfor which they are entitled to backpay priortoMarch 30, 1973.Finally,the remedies for an act of discrimination result-ing in lossof employmentare reinstatementand backpay.Like twins,these two remedies become viable at the sametime.If, as the General Counsel contends,the Board's De-cision and Order supported a finding that backpay shouldhave commenced at a point earlier in time than March 30,1973, because Respondent's discrimination occurred priorto that date,then surely the Board would have preservedTaylor's and Woolfolk's right to replace employees hired intheir stead earlier than that date,such as Carbone and De-Priest,by specifying an earlier date with regard to the rein-statementportion of the remedy. The Board did not do soand, while it subsequently permitted the opportunity tocorrect any error which might have occurred by permittinglitigation of whether there had been earlier discriminationwarranting imposition of additional backpay, no such evi-dence wasproduced.Therefore, I find that the backpay period does not com-mence untilMarch30,1973,and I shall grantRespondent'smotion to dismiss those portions of the back-pay specification providing for backpay on earlier dates.III.SHOULDANY BACKPAYOWING BE REDUCED BECAUSE OFUNAVAILABILITYFOR EMPLOYMENT OR BECAUSEOF FAILURE TOEXERCISE DILIGENCE IN SEEKING SIMILARAND SUBSTANTIALLYEQUIVALENTEMPLOYMENT?A. FactsRespondent does not take issue with the formula forcomputing the backpay as set forth in the specification.Moreover,the specification lists Paula M. Taylor's back-pay period as being April 17 to July 30, 1972. As I havefound above that the backpay period in this matter doesnot commence prior to March30, 1973,I findthat Tayloris not entitledto any backpay.With regard to Woolfolk,consistent with my finding insection II,above,I find that her backpay period commenc-es on March30, 1973,2and, as setforth in the backpayspecification, ends on December 30, 1973. Thus, at mostshe is entitled to backpay for the 6 working days remainingin the first quarter of 1973 and for backpay for the second,2 In its answer to Backpay Specification, Respondent asserted,"Woolfolk's backpay computation should commenceon April 3, 1973,when employee Lisa Effinger was hiredby Fire Alert Company."However,Respondent presented no evidence to support this contention and, more-over,in its Decision and Order,the Board utilizes the March 30, 1973, datefor reinstatement.In these circumstances,and particularlynoting the ab-sence of evidence to support the assertion in the answer,I find that March30, 1973,is the appropriate date for commencementofWoolfolk's backpayperiod.third, and fourth quarters of 1973. Using the formula in thespecification,Woolfolk would be entitled to a total of$5,000.77 for the final three quarters of 1973, plus $167.09for the final 6 working days during the first quarter of1973 3 Respondent, however, asserts that it "believes Wool-folk obtained permanent and substantially similar employ-ment at some time during the asserted backpay period,""removed herself from the employment market and wasunavailable for employment during certain of the periodsalleged,"and "did not, with reasonable deligence[sic], seeksimilar andsubstantially equivalent employment duringthe periods alleged." To properly evaluate Respondent'scontentions in this regard,itisnecessary to reviewWoolfolk's conduct from the time that she went on strike.At the time of the events at issue in this matter, Woolfolkneeded a source of income to assist in supporting her men-tally retarded daughter who was in a state hospital strickenwith cerebral palsy. Thus, when the strike first commenced,she began seeking employment. Three of the other strikershad gone to work for Western Electric and one of themadvised Woolfolk of this fact, cautioning her, however, thatshe should not mention that she had worked for Respon-dent, since it appeared that Western Electric had hired allstrikers from Respondent that it intended to hire. This ledWoolfolk to omit mention of her employment with Re-spondent from her application form which she filed withWestern Electric.While she was hired by that firm, ulti-mately her prior employment with Respondent came tolight and, accordingly, on December 30, 1971, after havingbeen employed for 30 days, she was discharged for havingfalsified her application. On January 14, 1972, the Unionnotified Respondent that it was terminating the strike andmade an offer on behalf of the employees to return towork. Three days later, Woolfolk was among a group of 23employees who journeyed to Respondent's plant and filledout forms, provided by Respondent, offering to return towork. As noted above, Respondent did not commence hir-ing until mid-March. Consequently, on February 15, 1972,Woolfolk began employment on a 30- to 90-day temporaryjob with Storage Tech. However, as she needed an opera-tion, she left Storage Tech on March 15, 1972, and did notagain return to the labor market until April 20, 1972.4 Shefirst sought reemployment with Storage Tech, but was toldthat at the time there were no openings,although openingsfor temporary positions were anticipated in the near future.J This figure was computed,using the formula in the specification, bytaking the average hours per bi-weekly period for the period ending April 8,1973, and dividing that figure by 10-the number of workdays which thebi-weekly period covered.SinceWoolfolk would have worked March 30and April 2 through 6 had she been reinstated properly, she would haveworked a total of 49.68 hours.However, while she would have received$26.33 for 8.28 hours on March 30 when her hourly rate of pay was$3.18, itis conceded that her hourly rate would have increased to $3.40 effectiveMarch 31, 1973. Accordingly,for the following week, Woolfolk would haveworked 41.4 hours at the rate of $3.40 per hour for a total of $140.76.4 At the hearing, no medical release was produced which bore a date evenclose to April 20,1972. However,two releases, one dated September 1, 1972,and the other dated September27, 1974,were produced,both of which weresigned by Stanley N. Goodman,M.D. The first one, testified Woolfolk, wasobtained because there was a possibility of her obtaining work again withStorage Tech.It reads that Woolfolk "may return to her normal occupation-al duties as of 9-1-72." Thesecond one was obtained by Woolfolk for thecompliance investigation in this matter and states that Woolfolk was "re-leased for full activities as of 4-18-72." FIRE ALERT COMPANY135This then led Woolfolk on a prolonged, mostly fruitless,search for work.In the springof 1972, Woolfolk began to make weeklytrips to the Colorado Department of Labor and Employ-ment, Secure Job Division, which dispatched her to jobs atHoneywell on May 15, 1972, and at Metron on the follow-ing day. While both firms were involved in essentially thesame industry as Respondent, when Woolfolk reported tothe Honeywell officials that she was involved in a "labordispute" with Respondent, she was told that there was noposition for her, although she was free to return once thematter was resolved. Through apparent miscommunicationbetween Metron and the Secure Job Division, Woolfolkdid not receive a position with Metron when she went thereon the following day.Woolfolk did not confine her activities solely to waitingfor state dispatch to jobs with electronic assembly firms,for in May 1972 she applied for employment with MartinMarietta, for whom she had worked from 1960 to 1966,and in October 1973 she applied for employment withPower Regulators. However, as had been the fact withHoneywell, when she reported to these firms that she wasinvolved in a "labor dispute" with Respondent, she wastold that she would not be considered until the dispute wasresolved, although Martin Marietta's officials did say thatthey would be "more than glad" to consider her at suchtime.Two other electronics assembly firms with whomWoolfolk filed applications were Hathaway's and, in Sep-tember or October 1973, Kieuriff Company. She did notobtain employment with either firm, however, and, in thecaseof Kieuriff, when she returned to the office after filingher application, she discovered that the application hadbeen discarded in the waste basket.Nor did Woolfolk confine her search for employment tothe industry in which she had been employed, for in the fallof 1972 and a year later in 1973, she filed applications foremployment with Safeway Stores during the course ofstrikes by the latter's employees. Although she checkedback with Safeway at 2-month intervals following the filingof the first application, no positions were offered to her.After filing the second application in 1973 and being ac-cepted for employment, the strike settled on the night be-foreWoolfolk was to report for training with the result thatshe was placed below the returning strikers on Safeway'semployment list and never was employed by Safeway. Atthe same time that she first filed for employment with Safe-way,Woolfolk also sought employment with Del Farmsand with King Soopers markets, but though she checkedback periodically with each of them (at 2-month intervalsin the caseof the former and at 3-month intervals in thecaseof King Soopers), no offers of employment were forth-coming.During the first 3 months of 1973, Woolfolk canvasseddepartment stores seeking employment, although she hadno experience in this industry. Three of the firms withwhich she filed applications-Woolworth's, Woolco, andK-Mart-never contacted her with an offer despite the factthat she continued checking back with them at approxi-mately 3-month intervals. She testified that when she in-quired of a K-Mart official regarding the absence of anoffer, she was told that K-Mart needed experienced per-sonnel.Montgomery Ward did offer Woolfolk employ-ment,but the offer was only for part-time employment for2 or 3 hours a day and then only at the rate of $1.85 anhour.As she had previously been an LPN, Woolfolk beganseeking work with hospitals in the late spring and earlysummer of1973. Since her license had expired, she soughtemploymentas a nursesaide in central supply at SaintLuke's and Denver General Hospitals and for positions atGeneral Rose and East Side Health Center, as well. How-ever, her efforts generated no employment offers and, inthe case of Saint Luke's, she was told that only experiencedhelp was sought. She did take the city examination for aposition at East Side Health Center, but was reinstated byRespondent before the process of obtaining employmentthere could be completed. Moreover, she inquired regard-ing reinstating her LPN license, but was told that shewould have to complete the entire course of instructionand undergo the state examinationagainbefore she couldonce more be licensed as an LPN. Similarly, in the summerof 1973, when Woolfolk applied for a position in parks andrecreation with the Denver Public School System, hopingthat she could ultimately obtain employment as a teacher'saide or monitor during the upcoming school year, she wasnot offered employment and was told that the school sys-tem preferred to hire college students who could be paid ata lesser rate.InOctober or November 1973, Woolfolk was offeredemployment by Valley Hi Nursing Home, but the offer wasof part-time employment for 3 days a week on the 3 to11:30 p.m. shift at an hourly rate of $1.90. This would havenecessitated retaining a babysitter for her 5- and 7-year oldyoungsters and Woolfolk testified that she could not haveafforded to pay the sitter if she were making but $1.90 anhour.In the fall or winter of 1972, before commencement ofthe backpay period, Woolfolk was twice dispatched byManpower-once to a construction company where sheworked for half a day picking up debris in newly construct-ed apartments and removing it by wheelbarrow and then toHigh Chapparrel where she built mobiles. However, bothjobs paid her only $1.60 an hour and she ceased seekingdispatches by Manpower because "You carried hod andyou laid bricks and I am a woman and I don't do either."For approximately 3 weeks commencing in May 1973,Woolfolk worked for Vari-L performing work similar tothatwhich she had performed for Respondent. Whenhired, she was told that this was to be temporary employ-ment and would last for but 30 to 90 days .5 However, shequit this job; testifying on direct examination that she hadbegun to experience headaches due to the fact that therewere no microscopes and the partswere small, thus makingthework hard on her eyes. During cross-examination,Woolfolk was shown an application for employment whichSApparently in the labor market in which Woolfolkwas seekingemploy-ment employers can avoid paying certain benefits to temporary employeeswhich must normally be paid to permanent workers.6That there had been some deterioration in Woolfolk's eyesight since shewas last employed by Respondent was both testified to by Woolfolk andwas also observed by Respondent's counsel when he compared her appear-ance at the initial hearing with that at the hearing in the instant matter. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe had completed for Samsonite on October9, 1973, andwhile she had listed her employmentwith Vari-L on theform,she had also listed as her "Reasonfor Leaving" only"Wages."Woolfolk testified that she waspaid $2.20 anhour by Vari-L,but denied that this was the reason thatshe had quit:"No, it's because it wasa temporary job inthe first place."Subsequently,she testified that her reasonfor leaving had been"Better job" and when it was pointedout that this was not what she had printed on the Samson-ite form,she replied:"Wages means betterjob tome." Hertestimony on cross-examination concerning the matterconcluded with Woolfolk testifying thatshe had left Vari-L"because the parts werevery small, theywere too hard onmy vision and I had headaches,"and "Both migraine head-aches and then Samsonitepaid about eightycents an hourmore thanVari-L."While StorageTech didofferWoolfolk employment inAugust 1973,the job offered was on the p.m. shift at Louis-ville and,in view of the need to care forher children, sherejected the offer:"Well, I couldn'twork p.m., not inLouisville so I didn't takeit."Thisproblem was not posedif she were to accept employment at Samsonite on the sec-ond shift,for her daughter worked thereon the day shiftand, thus, each couldbaby-sit the other's children whennot on shift and the childrencouldbe exchanged by themwhen the day shift and night shift exchangedjobs.Howev-er, when Woolfolk applied at Samsonitein 1972,apparent-ly shortlyafter the strike commenced,although she placedit in September,she listed "labor dispute"as her reason forceasing work for Respondent.Askedif she intended to re-turn when the dispute was over,Woolfolksaid thatshe did.She was thentold to applyat Samsonite only when thedispute was over.Thus,when she filed theOctober 1973application,she listed "Moving to Broomfield" as her"Reason for Leaving"Respondent.However,her 1972 ap-plication was still in Samsonite's files and she was againnot offered employment.Aside from the foregoing employers,Woolfolk also ap-plied for work at firms in various other industries.Thus, inthe fall of 1972or the springof 1973,she applied at RedSeal PotatoChip and at Keebler Company,but was reject-ed by bothfirmsfor inability to satisfythe height require-ments.In September or October 1973, she was turneddown byTexas Instruments when it was discovered thatshe was involved in a "labor dispute." In April 1973, shewas rejectedby RedfieldGun because she did nothave 20-20 vision without her glasses.In September1973 she washired by apoodle-groomingshop,but wasforced to quitbecause the animals frightened her. Immediately afterThanksgiving1973, she applied at Colorado CarnationCompany,but as she was being shown the facilities, shebegan to sneeze;therebydemonstrating an allergy to theflowers.B. AnalysisRespondent contends that Woolfolk's conduct duringthe backpay period was such that it precludes her fromreceiving any backpay.To support this contention, Re-spondent advances several arguments:thatWoolfolkshould not be credited,thatWoolfolk quit adequate inter-im employment under suspicious circumstances, thatWoolfolk did not advance sufficient effort in seeking em-ployment,thatWoolfolk's own statements to interim em-ployers concerning the existence of a "labor dispute" mis-led them and had the effect of barring her from interimemployment,that her termination by Westinghouse for fal-sifying her application should bar her from further consid-eration for backpay,and Woolfolk improperly rejected of-fers of adequate interim employment.It is quite clear that a discriminatee,such as Woolfolk,bears the obligation of seeking employment following theact of discrimination for the object of "not so much theminimization of damages as the healthy policy of promot-ing production and employment."Phelps Dodge Corp. v.N.LR.B.,313 U.S. 177, 200 (1941). Thus, "a discriminateeisnot entitled to back pay to the extent that he fails toremain in the labor market,refuses to accept substantiallyequivalent employment,fails diligently to search for alter-native work,or voluntarily quits altenative employmentwithout good reason."N.L.R.B.v.Mastro PlasticsCorpora-tion and French American Reeds ManufacturingCompany,354 F.2d 170, 174, fn. 3 (C.A. 2,1965), cert.denied 384U.S. 972 (1966). However, "no discriminatee is required toever accept anything but`suitable'interim employment.Therefore,it is obvious that there is no requirement thatsuch a person seek employment which is not consonantwith his particular skills,background,and experience."N.L.R.B.v. LouisvilleTypographicalUnion No.10, Interna-tionalTypographicalUnion,AFL-CIO [Madison Courier,Inc.], 472F.2d 1307, 1320-21 (C.A.D.C.,1972). In apprais-ing the discriminatee's conduct in this regard, any doubt"istobe resolved to the discriminatee's,not thewrongdoer's,benefit."NHE/Freeway,Inc.,etal.,218NLRB 259 (1975).Contrary toRespondent's contention,I feel that BarbaraWoolfolk was a credible witness.She appeared to be at-tempting to testify honestly and to the best of her abilities.True, she was not anoverlyeducated person and, seeming-ly, her inability to fully articulate concepts appeared to meto be the reason for her apparent confusion regarding suchmatters as the reasons for leavingVari-L.Yet, it was clear,as observed by Respondent's counsel and as verified by herexperience at Redfield Gun, that her eyesight was not thebest.Moreover,it is not patently incredible that employersin her labor market extend temporary employment for but30 to 90 days;particularly if it is true that this avoids hav-ing to extend benefits which must be accorded to perma-nent employees.Finally,the wages which she was receivingatVari-L were substantially less than those which shewould have been receiving had she been properly reinstat-ed byRespondent.In fact,the $2.20 hourly rateat Vari-Lis but 30 cents an hour more than the hourly rate of $1.90which she was offeredby ValleyHi Nursing Center andwhich she was forced to reject because it would not haveenabled her to afford to pay a sitter for her two youngsters.Consequently, it hardly seems unreasonable for her to haveleft such temporary employment which was causing herphysical problems in an effort to seek a better job. Afterall,a discriminatee is not required to accept interim em-ployment involving conditions "substantially more onerousthan his previous position."N.L.R.B.v.Madison Courier, FIREALERT COMPANY137Inc., supra,1321. The fact that Woolfolk did not list everyreasonfor leaving Vari-L on the Samsonite applicationhardly impugns her credibility.Respondentfurther assailsWoolfolk's credibility on thebasis thatit isunbelievable that large employers such asMartin Marietta, Power Regulators,Samsonite,and TexasInstrumentswould reject an applicant who was a striker,thereby, contends Respondent, violating the Act. The shortanswer to this, of course, is that violations of the Act bylarge employers are not uncommon. Beyond this, however,itdoes not appear that this was the point that was beingmade by these employers. Rather, as best illustrated bywhat took place when Woolfolk applied for employment atSamsonitein 1972, it appears that the concern of theseemployers was that they would be hiring someone whowould promptly leave them when the labor dispute withher own employer culminated. In other words, they did notwant to retain a short-term employee. That this was, infact, their objection is illustrated by the number of theseemployers who invited Woolfolk to apply for employmentwith them when her dispute with Respondent ended-ob-viously, if she applied for employment at that point in time,itwould be clear that she was seeking permanent employ-ment and not merely a job to fill in the interval created bythe dispute.Yet another ground advanced by Respondent to supportits argumentthatWoolfolk should not be credited is thatshe rejected work on the p.m. shift at Storage Tech becauseof the problem of acquiring a babysitter for her childrenand then approximately 1 month later sought such employ-ment withSamsonite.But, this was not the point. As shownby theemphasisin her testimony, Woolfolk rejected theemployment with Storage Tech on the p.m. shiftbecausethe offer was also for a job in Louisville.Conversely, the jobon the second shift at Samsonite would not present a simi-lar problem because her daughter was working at the samefacility but on the day shift. Thus, they were able to ex-change children, with each sitting the other's children whilethe other was working her shift at the same plant whereboth would have been employed. In this regard, it is wor-thy of note that the Board does not require an employee toseek work on a shift different from that on which she or hewas employed by the employer who violated the Act.TheRichard W. Kaase Company,162 NLRB 1320, 1332 (1967);See alsoJohn S. Barnes Corporation,205 NLRB 585, 588(1973). Yet, here is an example of Woolfolk making pre-cisely such an effort, albeit unsuccessfully. This hardly aidsRespondent's overall position that Woolfolk was deliber-ately witholding her services and attempting to avoid ob-tainingemploymentwith the object of increasingRespondent's backpay liability.Nor is Respondent's attack on Woolfolk's credibilityaided by her misrepresentations on the Westinghouse andsecond Samsonite applications. It is clear that she took theaction which she did at Westinghouse because she believedthat to do otherwise would impair her from obtaining em-ployment. Similarly, the Samsonite application was com-pleted as it was only after Woolfolk had been told 1 yearearlier that she would not be accepted so long as she wasinvolved in a labor dispute-an admonition followed by anumber of other employers, as demonstrated byWoolfolk's own experience. Thus, while a misrepresenta-tion,Woolfolk's conduct was designed to garner-notavoid-employment and as such can hardly be heldagainst her.Therefore, I find that Barbara Woolfolk was a crediblewitness and I credit her testimony concerning her searchfor interim employment.Beyond the matter of credibility, there are several addi-tionalmatters raised by Respondent. First, it is assertedthatWoolfolk's conduct in making false representations ontheWestinghouse application constituted misconduct and,without regard to her motives, should bar her from furtherbackpay since it caused her to lose a job. Initially, however,it is worthy of note that Woolfolk obtained this employ-ment during the strike-in other words, at a time whenRespondent had no backpay obligation to her and whenshe had no obligation to obtain employment in the interestof minimizing her unemployment. Thus, what Respondentis seeking to do is to preclude Woolfolk from further back-pay because of conduct occurring before she was evenobliged to seek such employment. Beyond this, the incidenthappened more - than a year before the backpay periodcommenced and, as I am finding that Woolfolk did makean adequate search for interim employment during thebackpay period, the Westinghouse incident is too remote toinfluence the events occurring after March 30, 1973. Final-ly,Woolfolk did obtain subsequent employment with Stor-age Tech and, under any theory, was employed followingtheWestinghouse discharge. Thus, any infirmity createdby the latter was clearly cured by the former. It was not theWestinghouse discharge that became the proximate causeofWoolfolk's problems-it was the surgery that requiredher to leave Storage Tech and after recovery from whichshe began to experience difficulty locating employment.Consequently, I find that the Westinghouse terminationhas no effect on Woolfolk's right to backpay.Similarly, I find no merit to Respondent's argument thatWoolfolk could have advanced greater efforts to locate em-ployment during the backpay period. It is true, as Respon-dent points out, that Taylor went to more firms in the in-dustry than did Woolfolk. However, it is equally true thatTaylor's search was unsuccessful. There is no evidence thatWoolfolk would have been any more successful and, ac-cordingly, it is a somewhat moot point to argue that Wool-folk should have gone to the same firms as did Taylor. Infact, it is abundantly clear that Woolfolk would not havebeen employed by many of these firms, as demonstrated,for example, by her experience at Honeywell. The fact isthatWoolfolk did make efforts to obtain employment and,further, these efforts extended beyond what could reason-ably have been expected of her under Board principles,given her skill and experience. Thus, she could hardly havebeen obliged to seek employment grooming poodles. Yet,she did so. Similarly, she could hardly have been expectedto accept employment cleaning up trash and carrying it outin a wheelbarrow at the hourly pay rate of but $1.60. Yet,she did this also. In fact, the record is quite clear that sheexhausted all resources available to her in an effort to ob-tain interim employment and her need to do so was amplydemonstrated by her explanation of her duty to support achild not only mentally retarded, but also confined to a 138DECISIONSOF NATIONALLABOR RELATIONS BOARDstate hospitalwith cerebral palsy. Surely in these circum-stances it is mostunlikely that she would have attempted toavoid employmentfrom which she could have derived in-cometo satisfy her obligations.In assertingthatWoolfolk precluded herself from ob-taining interim employmentby telling potential employersthatshe was involvedin a "labor dispute," Respondentcomes full circle from another argumentwhich it advances.Whenshe avoids telling this to Westinghouse and Samson-ite,Respondentwould have her backpay tolled for misrep-resentations.But when she does tellemployers about herstatus and when this leads them to refuse toemploy her,then Respondent would also tollher backpay. Obviously,there was nothingWoolfolk could have done to satisfy thestandard that Respondentwouldimpose.Yet, clearlyWoolfolk was involved in a labordispute.While true that itwas not a strike, as most employerswould probably inferfrom her comment, it was nonethelessa dispute with heremployer over a matter affecting her termsand conditionsof employment.More important, it hadone most strikingsimilarity to a strike-Woolfolk clearly intendedto returnto Respondent's employment following termination of thedispute.Itwas this factor, not the natureof the dispute,that led other employersto withhold offers of employmentfrom her.In these circumstances,I see no significance tobe attachedto the fact that Woolfolkfailed to explain indetail topotential employersthe natureof the dispute inwhich she was involved.Finally,there arethe rejections of offers which weremade to her,such as the offerto work 2 or 3 hours a day at$1.85 an hourforMontgomery Ward and to work part-time on the3 to 11:30 p.m. shift atthe rate of $1.90 an hourfor ValleyHi Nursing Home,as well as theoffer of p.m:shift work for StorageTech.I havealready set forth abovethe precedentfor the proposition that an employee is notrequired to seek work on a shift differentfrom that onwhich she or he worked for the employer who committedthe discrimination. Beyond thesecases,Woolfolk had twochildren to care for and the rates offered her were not suffi-cient for her to afford a babysitter. Surely the "policy ofpromoting production and employment" would not be ad-vanced by forcing her to abandon these two children atnights without adequate care.Moreover,a full-time em-ployee possessingWoolfolk's skill and making,at the timeof the strike, $3.18 an hour can hardly be obliged to acceptonly part-time work in a department store, for which shehas had no experience, at a rate well below that whichRespondent had been paying her. Consequently, I find thatWoolfolk's backpay did not toll by virtue of these rejec-tions of employment by her.IV. CONCLUSIONSFor thereasons setforth above, I find that the backpayperiod does not commence until March 30, 1973, that Re-spondent does not owe any backpay to Paula M. Taylor,and that Respondent has failed to meet its burden of show-ing that the conduct or events it has asserted as grounds formitigation of its backpay liability warrant any diminutionof the amount of backpay owing to Barbara Woolfolk,which I find to be $5,167.86, plus interest at the rate of 6percentper annumto accrue commencing with the last dayof each calendar quarter of the backpay period on theamount due and owing for each quarterly period as setforth in "Appendix A" of the backpay specification to theextent consistent with this Supplemental Decision, andcontinuing until the date this Decision is complied with,minus any tax withholding requiredby Federaland Statelaws.SeeF.W.WoolworthCompany,90NLRB 289(1950);Isis Plumbing & Heating Co.,138 NLRB 716 (1962),enforcement denied on other grounds322 F.2d 913 (C.A.9, 1963).[Recommended Order omitted from publication.]